Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 2, 2015

                                    No. 04-15-00038-CV

                          IN THE INTEREST OF LG, A CHILD,

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02864
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       Appellant's motion to extend time to file brief is hereby GRANTED. Appellant's brief is
due on or before April 20, 2015.




                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court